Citation Nr: 1028944	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for low back condition, to 
include on a secondary basis.

2.  Entitlement to monetary assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2006 and October 2006 rating decisions rendered 
by the RO.  

By rating decision in August 2008, the RO granted service 
connection for peripheral neuropathy of the upper and lower 
extremities.  The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, those matters are not before the Board.

The issue of service connection for low back condition, to 
include on a secondary basis is addressed in the REMAND portion 
of this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection has been established for the residuals of 
a left leg fracture with malunion of the left femur with 
arthritis, ACL repair and shortening of the left leg, rated 40 
percent disabling; for diabetes mellitus, rated 20 percent 
disabling; for the residuals of a left ankle injury, rated 20 
percent disabling; for the residuals of a right elbow 
dislocation, rated 10 percent disabling; for the residuals of a 
fractured and dislocated left first metatarsal joint, rated 10 
percent disabling; for the residuals of a right wrist fracture, 
rated 10 percent disabling; for the residuals of a fractured 
right fifth metatarsal, rated 10 percent disabling; for 
peripheral neuropathy of the left upper extremity, rated 10 
percent disabling; for peripheral neuropathy of the right upper 
extremity, rated 10 percent disabling; for peripheral neuropathy 
of the left lower extremity, rated 10 percent disabling; for 
peripheral neuropathy of the right lower extremity, rated 10 
percent disabling; and for Gilbert's disease, rated as 
noncompensably disabling.  A total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU) also has been assigned.

2.  The service-connected disabilities alone are not shown to 
have caused or otherwise produced the loss or permanent loss of 
use of one or both feet/hands, any permanent impairment of vision 
of both eyes or ankylosis of one or both knees or hips.


CONCLUSION OF LAW

The criteria for establishing financial assistance for the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

The VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice prior to initial 
adjudication in an August 2006 letter from the RO that explained 
what the evidence needed to show to substantiate the claim.  

The letter also explained that VA was responsible for obtaining 
relevant records from any federal agency, and would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the Veteran's responsibility to make sure 
that VA received all requested records not in the possession of a 
federal department or agency.  The Veteran had ample time to 
respond to the letter or supplement the record.  Neither he nor 
his representative alleges that notice has been less than 
adequate for this issue.

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  

The RO in this regard arranged for VA examinations in 2006 and 
2008.  Evidentiary development is complete.  VA's duties to 
notify and assist are met.  Accordingly, the Board will address 
the merits of the claim.



Law and Regulations

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902.  

A veteran is considered an "eligible person" if he is entitled to 
compensation for any of the following disabilities: (i) The loss 
of permanent loss of use of one or both feet; (ii) the loss or 
permanent loss of use of one or both hands; (iii) the permanent 
impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).  A 
veteran who does not qualify as an "eligible person" under the 
foregoing criteria may nevertheless be entitled to adaptive 
equipment only if he is entitled to compensation for ankylosis of 
one or both knees or one or both hips.  38 U.S.C.A. § 3902(b)2); 
38 C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined under 38 
C.F.R. § 3.350(a)(2), as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of 
use of a foot, include extremely unfavorable complete ankylosis 
of the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 31/2 inches or 
more, or complete paralysis of the external popliteal nerve 
(common peroneal) nerve and consequent footdrop.

Permanent impairment of vision of both eyes is defined as central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 20/200 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of visual 
field subtends an angular distance no greater than 20 degrees in 
the better eye.  38 C.F.R. § 3.808(b)(1)(iii).  

[Notably, the Veteran has not asserted having a visual impairment 
that would be a basis for this claim, nor is he service connected 
for any eye or visual impairment.]

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  

Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis will focus specifically on 
what the evidence shows, or fails to show, as to the claim.


Factual Background and Analysis

Service connection has been established for the residuals of a 
left leg fracture with malunion of the left femur, arthritis with 
ACL repair and shortening of the left leg, rated 40 percent 
disabling; for diabetes mellitus, rated 20 percent disabling; for 
the residuals of a left ankle injury, rated 20 percent disabling; 
for the residuals of a right elbow dislocation, rated 10 percent 
disabling; for the residuals of a fractured and dislocated left 
first metatarsal joint, rated 10 percent disabling; for the 
residuals of a right wrist fracture, rated 10 percent disabling; 
for the residuals of a fractured right fifth metatarsal, rated 10 
percent disabling; for peripheral neuropathy of the left upper 
extremity, rated 10 percent disabling; for peripheral neuropathy 
of the right upper extremity, rated 10 percent disabling; for 
peripheral neuropathy of the left lower extremity, rated 10 
percent disabling; for peripheral neuropathy of the right lower 
extremity, rated 10 percent disabling; and for Gilbert's disease, 
rated as noncompensably disabling.  

The combined rating is 90 percent with consideration of the 
bilateral factor.  The Veteran also has a total disability rating 
based on individual unemployability by reason of service-
connected disabilities (TDIU), effective on February 11, 2006.  .

The VA and private treatment records show that the Veteran 
requires a cane or two crutches to assist with ambulation.  He 
receives periodic treatment for his service-connected 
disabilities.

On January 2006 VA spine examination, the Veteran weighed 340 
pounds.  Gait was antalgic with poor propulsion.  

On June 2006 VA joints examination, the Veteran reported that he 
always needed a cane or two crutches to walk.  He was unable to 
stand for more than a few minutes or walk more than a few yards.  
He complained of left knee pain, instability and giving way.  

On examination, the Veteran would not walk for the examiner.  
There was no evidence of abnormal weight bearing.  The range of 
motion for his left knee was from 20 degrees of extension to 60 
degrees of flexion, with additional limitation of motion due to 
pain.  The left lower extremity was noted to be shortened by one 
inch.  The Veteran wore a built-up shoe and orthotics.  

A June 2006 VA feet examination report notes that the Veteran 
reported always needing two crutches to walk.  He was unable to 
stand for more than a few minutes or walk more than a few yards. 
The Veteran was resistant to ambulating for the examiner.  The 
examination revealed no evidence of abnormal weight bearing.  It 
was noted that the Veteran weighed 350 pounds.  

The VA treatment records note that two weeks following left knee 
replacement in April 2007, the Veteran was bearing weight well.  
In May 2007, the Veteran complained on ongoing joint pain.  He 
was ambulating with a cane.  He requested new orthotics.  

A July 2008 treatment record from Dr. DH notes that the Veteran 
was seen for complaints of back pain.  On examination, he had 
only mildly antalgic gait.

On July 2008 VA peripheral nerves examination, the Veteran 
reported complaints of tremors, paresthesias, numbness, 
dyesthesias and pain in his extremities.  He arrived for the 
examination in a power chair, and his gait was not tested.  

The examiner noted that the Veteran was morbidly obese.  The 
examination revealed no muscle atrophy, abnormal muscle tone or 
bulk, tremors, tics, or abnormal movements.  Electromyography and 
nerve conduction studies revealed moderate generalized 
polyneuropathy of all extremities without paralysis.

Based upon the foregoing, the Board finds that the service-
connected disabilities are not shown to be of the nature and 
level of severity necessary to establish entitlement to the 
benefit sought under the governing law and regulations.

The competent (medical) evidence of record does not show that the 
Veteran has a service-connected disability that meets any of the 
examples or criteria listed under 38 C.F.R. §§ 3.350 or 3.808.  

While the Veteran requires a cane for ambulation, has shortening 
of the left leg by one inch and experiences symptoms such as 
pain, fatigue, and neuropathy in his lower extremities, He is 
able to walk (with assistance) and does not have loss of use of 
either foot.  (Although the Veteran was in a power chair on VA 
examination in July 2008, just one day earlier his private 
physician noted that his gait was only mildly antalgic.)  

Specifically, it has not been shown that he has complete 
paralysis of the external popliteal nerve and consequent foot 
drop, ankylosis or shortening of a lower extremity of 31/2  inches 
or more, or complete ankylosis of two major joints of an 
extremity.  

There is also no clinical evidence demonstrating that any of his 
service-connected disabilities result in ankylosis of one or both 
knees or one or both hips.  Thus, the preponderance of the 
evidence is against this claim, and entitlement to financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only must be denied


ORDER

The appeal to establish entitlement to financial assistance for 
the purchase of an automobile and adaptive equipment, or adaptive 
equipment only, is denied.


REMAND

Regarding the claim of service connection for a back disability, 
the Veteran contends that such disability arose as a result of 
his service-connected residuals of a left leg fracture with 
malunion of the left femur, arthritis with ACL repair and 
shortening of the left leg.  

In this regard, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

In addition, service connection may be established on a secondary 
basis for a disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

However, the Veteran may only be compensated for the degree of 
disability over and above the degree existing prior to the 
aggravation.  Id.  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

None of the medical opinions of record are adequate for 
adjudication purposes.  A January 2006 VA examination report 
notes findings of degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  This examination was 
conducted by a physician's assistant and the examination report 
was reviewed and signed by a medical doctor.  

In a February 2006 addendum, the physician's assistant opined 
that that the Veteran's low back disability was not related to 
his service-connected left leg disability and provided reasons 
and bases for this opinion.  

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 
18 (a), an examination report must be signed by a medical doctor 
when an examination has been conducted by a physician's 
assistant.  A medical doctor did not review or sign the February 
2006 medical opinion; therefore, the opinion is inadequate for 
rating purposes.  

Moreover, although a March 2006 opinion from Dr. LB related the 
Veteran's low back pain and scoliosis to his service-connected 
left leg disability, it is unclear whether the medical opinion 
was rendered following a review of all pertinent records.  No 
specific citation to any treatment records (including the 
aforementioned VA examination report) was noted in the opinion.  

A medical opinion is needed to reconcile (with a detailed 
explanation of the rationale) the conflicting opinions as to 
whether the Veteran has a back disability that was caused or 
aggravated (in light of Allen, supra) by his service-connected 
left leg disability.  

The RO should ensure that the VA examination report complies with 
the requirements of M21-1MR, Part III, Subpart IV, Chapter 3, 
Section D 18 (a).  (A revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  

The revised version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of any 
aggravation.  The attention of the RO and the VA examiner is 
directed to these changes (and to Allen) so that the report of 
the VA examination directed by the Board includes the necessary 
information.)  Prior to scheduling the Veteran for an 
examination, the RO should obtain up-to-date treatment records. 

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran and obtain the names 
and addresses and approximate dates of 
treatment of all medical care providers, VA 
and non-VA, who treated him for a back 
disability since service.  

After the Veteran has signed the 
appropriate releases, all outstanding 
treatment records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  

The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to determine 
the nature and likely etiology of the 
claimed back condition.  The Veteran's 
claims folder must be made available for 
the physician's review prior to the entry 
of any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  All 
indicated tests and studies are to be 
performed.  Following the examination, the 
examiner is requested to provide an opinion 
as the following questions:

(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed back disability was 
caused or aggravated (i.e., chronically 
worsened) by the service-connected left leg 
disability? 

(b)  If it is determined that such 
disability was not caused, but was 
aggravated by, the service-connected left 
leg disability, the examiner should 
identify the baseline level of severity of 
the hypertension prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the hypertension is due to 
natural progress, the examiner should 
identify the degree of increase in severity 
due to natural progression.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
reconcile the opinion provided with those 
provided by the private physician in March 
2006 and the VA examiner in February 2009.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection for a back 
condition in light of all the evidence of 
record.  If  any benefit sought on appeal 
remains denied, the RO should furnish a 
fully responsive Supplemental Statement of 
the Case to the Veteran and his 
representative and afford them a reasonable 
opportunity to response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


